                 Case 2:20-cv-00887-RAJ Document 90 Filed 07/31/20 Page 1 of 2



                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     BLACK LIVES MATTER SEATTLE-KING
9    COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                         Case No. 2:20-cv-00887-RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND                              ORDER RE EVIDENTIARY
     ALEXANDRA CHEN,                                   HEARING
12
                    Plaintiffs,
13
            v.
14
15   CITY OF SEATTLE, SEATTLE POLICE
     DEPARTMENT,
16
                    Defendant.
17
18          As explained in its previous order, Dkt. # 88, the Court must conduct an
19   evidentiary hearing to determine if Defendant is in contempt of the Court’s preliminary
20   injunction, Dkt. ## 42, 51. The Court held a conference with the parties today, July 31,
21   2020, to discuss the nature of that hearing. In the end, the Court set several parameters
22   and scheduled several dates as described in the table below.
23
24    HEARING (VIA ZOOM) DATE                       August 26, 2020
25                                                  Hours: 9:00 A.M. to 4:30 P.M., with a
26                                                  lunch break from noon to 1:30 P.M. and
                                                    two 15-minute breaks at 10:30 A.M. and
27                                                  2:45 P.M.
28   ORDER – 1
                 Case 2:20-cv-00887-RAJ Document 90 Filed 07/31/20 Page 2 of 2




1     Length of Hearing                                5 days
2                                                      Time Allocation: Five days of hearing to
3                                                      be divided evenly by the parties.
      Initial Disclosures                              August 5, 2020
4
5     Responsive Disclosures                           August 12, 2020
6
7     Joint Submission Setting Forth the City’s August 13, 2020 by noon.
      Production of Body Worn Video Evidence
8
      Hearing re the City’s Production of Body August 14, 2020 at 9:00 A.M.
9     Worn Video Evidence, Only If Parties Are
10    Unable to Reach a Compromise

      Joint Witness and Exhibit Lists and All          August 18, 2020 by noon.
11
      Other Filings
12
13             The Court also instructs the parties to meet and confer about the other topics
14   discussed at the July 31, 2020, Zoom conference. They must submit a joint statement to
15   the Court by Tuesday, August 4, 2020, describing the additional parameters of the
16   evidentiary hearing not already covered by this Order.
17             Finally, to be clear, nothing in this Order should be construed as a ruling on the
18   merits. At this juncture, the Court declines to grant or deny Plaintiffs’ Motion for Order
19   to Show Cause Why City of Seattle Should Not Be Held in Contempt for Violating the
20   Preliminary Injunction. Dkt. # 51. The preliminary injunction is still in full force and
21   effect.
22
               DATED this 31st day of July, 2020.
23
24
25
                                                         A
                                                         The Honorable Richard A. Jones
26
                                                         United States District Judge
27
28   ORDER – 2
